Citation Nr: 1752776	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1992.  In September 2008, VA determined that the Veteran's period of service is honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2010 rating decision followed the Veteran's request for reconsideration of a November 2008 rating decision denying service connection for schizophrenia. 

This matter was remanded by the Board in July 2016 to ensure the Veteran's hearing notice was sent to the correct address.  Documents filed by the Veteran in and after May 2016 indicate the Veteran lives at an address with a zip code ending in "02."  A May 2017 hearing schedule letter and a June 2017 hearing schedule reminder letter were sent to the address with a zip code ending in "02."  The AOJ therefore met the requirements of the July 2016 remand and the matter returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2017, the Veteran failed to appear at the scheduled travel board hearing in Winston-Salem, North Carolina.  The Veteran has not requested that the hearing be rescheduled or provided good cause for missing the hearing.  The Board therefore considers the Veteran's request for a hearing to be withdrawn.

The Board notes that the North Carolina Division of Veterans Affairs (NCDVA), in a May 2017 statement, "revoked" its representation of the Veteran.  The Board points out that the NCDVA has not represented the Veteran since March 2010, when he signed a power of attorney in favor of a private attorney.  He then signed a power of attorney in favor of The American Legion in October 2011, and the The American Legion has continued to represent the Veteran since that time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

The Veteran had VA examinations in June 2010 and July 2011.  The June 2010 examination was based on a request for a compensation and pension examination for a mental disorder evaluation.  The examiner concurred with the Veteran's previous diagnosis of schizophrenia but did not provide an opinion regarding the etiology of the disability.  The July 2011 examination was based on a request for an evaluation for Post-Traumatic Stress Disorder (PTSD) and noted the Veteran's schizophrenia.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board finds that the examiners did not provide an opinion as to the etiology of the Veteran's non-PTSD mental disorder and are therefore inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the examination reports are inadequate, and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's schizophrenia.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Is it at least as likely as not (50 percent or better probability) that the Veteran's schizophrenia is etiologically related to active service? 

b.  With respect to any psychiatric disorder other than schizophrenia, is it at least as likely as not that the psychiatric disorder is etiologically related to active service? 

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

